This case involves a question of fact as to the value of certain second-hand furniture. The jury fixed its value at $50, and plaintiff in error, plaintiff below, appealed. No errors of law are urged. The only complaint of plaintiff in error is that the recovery fixed by the jury is inadequate. From an examination of the record we find that the case was fairly tried, the jury properly instructed, and that the evidence was amply sufficient to sustain the verdict. One of the oldest established rules of this court is that "where there is any competent evidence reasonably tending to support the verdict of the jury, the same will not be disturbed on appeal." After reading the brief of counsel for plaintiff in error and the evidence, we conclude there is no merit whatsoever in this appeal. Judgment of the trial court will be affirmed.
RILEY, C. J., CULLISON, V. C. J., and McNEILL and OSBORN, JJ., concur.